COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                            NO. 02-12-00295-CR


ARCHIE LAWAYNE BOOKER                                            APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                  ------------

        FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                  ------------

             MEMORANDUM OPINION1 AND JUDGMENT
             ON PERMANENT ABATEMENT OF APPEAL

                                   ----------

      We have considered the “State’s Motion To Permanently Abate Appeal.”

Attached to the motion was Booker’s death certificate showing that he died on

Friday, June 29, 2012.

      The death of an appellant during the pendency of an appeal deprives this

court of jurisdiction. Molitor v. State, 862 S.W.2d 615, 616 (Tex. Crim. App.
1
See Tex. R. App. P. 47.1.
1993). Under these circumstances, the appropriate disposition is the permanent

abatement of the appeal. See Tex. R. App. P. 7.1(a)(2).

      No decision of this court having been delivered prior to the receipt of this

motion, the court finds the motion to permanently abate the appeal should be

granted.   It is therefore ordered, adjudged, and decreed that the appeal is

permanently abated.



                                                  PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
TEX. R. APP. P. 47.2(b)

DELIVERED: August 9, 2012




                                        2